CONCURRING OPINION.
GOODE, J.
— I have consulted many authorities on the propositions involved in this case and think they warrant the- following conclusions:
First. The combination of the defendants charged in the petition is a conspiracy to create a monopoly to raise prices and is in restraint of trade and void at common law. Sufficient acts of malice and violence towards this plaintiff are averred to constitute a cause of action. The case stated differs from Hunt v. Simonds, 19 Mo. 583, both in the purpose of the combination, there being no intention in that case to control prices or restrain trade, and in the malicious violence alleged to have been exhibited against this appellant. See United States v. Addystone Pipe & Steel Co., 85 Fed. R. 211, where the cases are collected; Sinsheimer v. United Garment Workers, 26 N. Y. Supp. 152; Casey v. Typographical Union, 45 Fed. 135; Mogul Steamship Co. v. McGregor, L. R. 23 Q. B. Div. 598, L. R. App. Cas. 25, in which the meaning of malice, when said to create a right of action in such cases, is defined. Croff v. McCananphy, 79 Ill. 346. While the particular agreement dealt with in Skrainka v. Scharringhausen, 8 Mo. App. (St. L.) 522 was held valid, the reasoning of the opinion supports! Walsh’s case and the same is .true of Mogul Steamship Co. v. McGregor, supra.
Second. The combination alleged is a positive offense against- our present statutes on the subject of pools and trusts, and is made actionable by them. R. S. 1899, sec. 8978 et seq.; State ex inf. v. Firemens’ Fund Ins. Co., 152 Mo. 1; U. S. v. Addystone Pipe & Steel Co., supra; People v. Sheldon, 139 N. Y. 251; U. S. v. Jellico Mountain etc., Co., 46 Fed. Rep. 432.
Third. Injunction lies to dissolve the conspiracy and restrain the boycott of and violent acts against the. *295appellant, whose allegations show he is specialty damaged and that the remedy furnished by the statutes is inadequate because the parties engaged in the conspiracy are numerous and the injuries 'to appellant continuous; so that a multiplicity of suits would be required to redress his grievances. 2 Eddy on Combinations, sec. 1010; Wire Co. v. Murray, 80 Fed. 811; U. S. v. Sweeny, 95 Fed. R. 434; Butchers Union Slaughter House v. Crescent City Live Stock Co., 111 U. S. 746; Casey v. Typographical Union, Sinsheimer v. United Garment Workers, supra; Jackson v. Stanfield, 137 Ind. 592; Toledo, etc., R’y Co. v. Penn. Co., 19 L. R. A. 387; U. S. v. Jellico Mountain, etc., Co., supra; Emack v. Kane, 34 Fed. R. 47.
The proposition that courts will only act to protect property rights against unlawful interferences like the one charged in the petition, so ably insisted on by respondent’s counsel, must be qualified to the extent of regarding a man’s right to labor as a property right, or at least as entitled to the same protection property rights are, and so the cases hold, and justly; for power and opportunity to labor is many a man’s only capital. United States v. Sweeney, Wire Co. v. Murray, supra; United States v. Kane, 23 Fed. R. 748; State v. Glidden, 55 Conn. 46.
The rule that where a statute creates a right and a remedy to enforce it, the remedy provided is exclusive,, only obtains to shut out relief in equity on the ordinary grounds of equitable jurisdiction, in so far as that remedy is adequate. People’s R’y Co. v. Grand Ave. R’y Co., 149 Mo. 345; Hickman v. Kansas City, 120 Mo. 110. The statutory remedy is inadequate to redress appellant’s wrongs for the reasons heretofore stated.
Neither is the Attorney-General, or some prosecuting attorney, the only party who- can proceed against the respondents. The statutes give relief to private persons specialty damaged, showing their policy is to protect not only the public, but individuals, against the injurious effects of unlawful combinations; and a pri*296vate remedy is useful, because it may be called into play as oppression is felt.
As to one person having the right to refuse to deal with another, that may be conceded and the argument built on the proposition namely, that a court of equity is therefore powerless to prevent the wrongs alleged, denied. While any or all dealers in plumbing materials may, sponte sua, refuse to sell to appellant, they can not combine and conspire to that end as the statute law. now is. The unlawful combination may be decreed dissolved, the respondents restrained from conspiring against appellant and if he still finds himself oppressed by inability to purchase supplies, and makes a showing to the court that it is on account of a continuance of the conspiracy, a case for investigation would be presented, and if the facts satisfied the court its order had been disobeyed, punishment .could be inflicted.
I fully concur in Judge Bland’s opinion.